Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Zhao on 5/16/22.

The application has been amended as follows: 


Claim 1 (Currently Amended): A system comprising: a non-volatile memory storing an infrared (IR) protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units; and a  controller configured to send commands to a mini-split HVAC unit that includes an infra-red (IR) receiver, the controller comprising: an IR transmitter; a temperature sensor configured to sense a temperature at the the controller is configured to: receive a selection of a  mini-split HVAC unit of the plurality of different mini-split HVAC units; select an IR protocol from the non-volatile memory based on a correspondence between the selected mini-split HVAC unit and the IR protocol in the non-volatile memory; wirelessly transmit, using the IR transmitter, one or more commands to control  the selected mini-split HVAC unit in accordance with the IR protocol, the one or more commands indicating a setpoint temperature for the selected mini-split HVAC unit; determine an offset temperature based on a difference between the setpoint temperature and the temperature sensed by the temperature sensor; and determine that the offset temperature is greater than or equal to a threshold value, and based on the determination: determine an updated setpoint temperature based on the offset temperature and the setpoint temperature; and 2Application Number 16/966,681 Response to final Office Action mailed March 3, 2022 transmit, using the IR transmitter, one or more commands to the selected mini-split HVAC unit, the one or more commands indicating the updated setpoint temperature.


Claim 11 (Currently Amended): A system comprising: a non-volatile memory storing infrared (IR) protocol for each building automation system of a plurality of different building automation systems; and a controller comprising: an IR transmitter; and a temperature sensor configured to sense a temperature at the controller,  wherein the controller is configured to: receive a selection of a building automation system of the plurality of different building automation systems; select an IR protocol from the non-volatile memory based on a correspondence between the selected building automation system and an IR protocol in the non-volatile memory; wirelessly transmit one or more IR commands, using the IR transmitter, to control  the selected building automation system in accordance with the IR protocol, wherein the selected building automation system comprises a HVAC system, and wherein the one or more commands indicate a setpoint temperature for the HVAC system, determine an offset temperature based on a difference between the setpoint temperature and the temperature sensed by the temperature sensor; and determine that the offset temperature is greater than or equal to a threshold value, and based on the determination: determine an updated setpoint temperature based on the offset temperature and the setpoint temperature; and transmit, using the IR transmitter, one or more commands to the HVAC system, the one or more commands indicating the updated setpoint temperature.


Claim 20 (Currently Amended): A method for controlling a mini-split HVAC unit from a remote location, wherein the mini-split HVAC unit is configured to receive one or more infrared (IR) commands to control one or more functions of the mini-split HVAC unit, the method comprising: receiving, by a controller, a selection of a mini-split HVAC unit of a plurality of different mini-split HVAC units, the  controller being separate from the  selected mini-split HVAC unit and comprising: an IR transmitter; and a temperature sensor configured to sense a temperature at the controller; selecting, by the controller, an IR protocol from a non-volatile memory based on a correspondence between the  selected mini-split HVAC unit and an IR protocol in the non-volatile memory, wherein the non-volatile memory stores an IR protocol for each mini-split HVAC unit of a plurality of different mini-split HVAC units;  control the selected mini-split HVAC unit in accordance with the IR protocol, the one or more commands indicating a setpoint temperature for the  selected mini-split HVAC unit; determining an offset temperature based on a difference between the setpoint temperature and a temperature sensed by the temperature sensor; and determining that the offset temperature is greater than or equal to a threshold value, and based on the determination: determining an updated setpoint temperature based on the offset temperature and the setpoint temperature; and transmitting, using the IR transmitter, one or more commands to the  selected mini-split HVAC unit, the one or more commands indicating the updated setpoint temperature.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of determine an offset temperature based on a difference between the setpoint temperature and the temperature sensed by the temperature sensor; and determine that the offset temperature is greater than or equal to a threshold value, and based on the determination: determine an updated setpoint temperature based on the offset temperature and the setpoint temperature, in combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117